Citation Nr: 0722936	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  02-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A.§ 1151 for 
postoperative residuals of a carotid endarterectomy, with 
damage to vocal cords, difficulty swallowing, and impaired 
speech.

2.  Entitlement to an effective date prior to June 21, 1996, 
for the grant of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and September 2000 rating 
decisions that denied the benefits sought on appeal.  The 
Board remanded this case back to the RO in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his March 2003 Substantive Appeal, the veteran requested a 
video conference hearing before a Veterans Law Judge.  He was 
scheduled for such a hearing in May 2007 but did not report 
for the hearing.  In a June 2007 letter, however, he 
indicated that he was unable to attend the hearing because he 
underwent a total knee replacement and was unable to travel.  
He requested that this hearing be rescheduled.

The Board has determined that the veteran's basis for not 
appearing for his hearing - knee surgery - constitutes "good 
cause" under 38 C.F.R. §§ 20.702(d) and 20.704(d).

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded a VA 
videoconference hearing before a Veterans 
Law Judge at the RO as soon as possible.

Then, if in order, this case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


